Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/15/2022 has been entered.
 Response to Amendment
This action is in response to applicant’s amendments and arguments filed on 07/15/2022. Claims 1, 3-7, and 9-15 are pending for examination.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kajikawa et al. (US Patent No. 5,031,680) in view of Nagase (US 2017/0015143 A1).
Regarding claim 1, Kajikawa teaches a pneumatic tire (Col. 2, line 34), a tread potion extending in a tire circumferential direction and having an annular shape (Fig. 1, Ref. Num. 2) and a pair of sidewall portions and bead portions arranged inward of the sidewall portions, which are fundamental components of a tire. Kajikawa also shows that the tread portion comprises a plurality of longitudinal grooves extending in a tire circumferential direction (Fig. 1, Ref. Num. G1a, G1b, G1c), a plurality of lateral grooves extending in a tire lateral direction (Fig. 1, Ref. Num. G2), a plurality of blocks defined by the plurality of longitudinal grooves and the plurality of lateral grooves (Fig. 1, Ref. Num. 5), notch portions (Fig. 8, Ref. Num. 7) are formed in portions of a freely-selected pair of blocks (Fig. 1, Ref. Num. 5) adjacent to each other across a longitudinal groove (Fig. 1, Ref. Num. G1a, G1b, G1c), the portions facing a longitudinal groove, the notch portions (Fig. 8, Ref. Num. 7) face each other across the longitudinal grooves (Fig. 1, Ref. Num. 5, G1a, G1b, G1c), and the notch portion has a notch width and a notch depth (Fig. 8, Ref. Num. 7) larger on a center side in an extension direction of the longitudinal groove (Fig. 8, Ref. Num. G1) than on an outer side in the extension direction of the longitudinal groove. Kajikawa also teaches the each of the plurality of blocks has a sipe (Fig. 11, Solid Line; Col. 5, lines15-20) extending in a lateral direction that communicates with the notch portion (Fig. 11, Ref. Num. 7). Even though figure 1 shows six notches in the blocks, Kajikawa teaches that only two notches can be provided on the blocks (Col. 3, Lines 63- 68). However, Kajikawa does not teach that this sipe is part of a combined groove formed of a shallow groove with a depth of 2 mm or less and a sipe with a width of 1.5 mm or less.
In an analogous art, Nagase teaches forming sipes (Fig. 1, Ref. Num. 10, 11) with a wide opening (shallow groove) on the tread surface (Fig. 4, Ref. Num. 14) that has a depth (Fig.4, Ref. Num. D5) of 0.5 mm to 2.0 mm (Para. [0045]) while the sipe is formed in the bottom of the wide opening (Fig. 4, Ref. Num. 13) and has a width (Fig. 4, Ref. Num. W4) of less than 1 mm (Para. [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kajikawa with Nagase in order to form a wide opening (shallow groove) on the top of the sipe. This modification will improve drainage performance on wet surfaces (Nagase; Para. [0045]).
Regarding claim 3, Kajikawa teaches that a notch width (Fig. 1, Ref. Num. gW) is between 5% and 50% (Col. 4, lines 1-3) of the tire lateral direction length of each of the plurality of blocks (Fig. 1, Ref. Num. BW). Kajikawa does not expressly disclose a value of 10% to 25%; however, it would have been obvious to a person of ordinary skill in the art to configure the notch width as a percentage of the block width within the claimed range since Kajikawa discloses the notch width as a percentage of the block width as between 5% and 50% (Col. 4, lines 1-3), said range completely encompassing the claimed range.
Regarding claims 4 and 9, Kajikawa teaches that a depth of the notch portion as a percentage of the groove depth (Fig. 5, Ref. Num. gH, GH) is between 15% and 80% (Col. 4, lines 10-12). That would mean that the distance from the bottom of the groove to the deepest part of the notch would be between 20% and 85%. Kajikawa does not expressly disclose a value of greater than 35%; however, it would have been obvious to a person of ordinary skill in the art to configure the position of the largest notch depth from the bottom of the groove within the claimed range since Kajikawa discloses the position of the largest notch depth from the bottom of the groove as between 15% and 80% (Col. 4, lines 10-12), said range overlapping the claimed range.
Regarding claim 5 and 10, Kajikawa teaches the block length and block width of the blocks (Table 1). Using 24.2 mm as the block length and 13.2 mm as the block width, you will find that the total area of the block is 319.44 mm2. You will find that each notch has width (gL) of 5% to 25% (Col. 4, Lines 5-9) of the block length which would be between 1.21 mm and 6.05 mm and that each notch as a length (gW) of 5% to 50% of the block width (Col. 4, Lines 1-4) which would be between 0.66 mm and 6.75 mm. This would make the area of each triangular notch between 0.399 mm2 and 20.42 mm2, or between 0.798 mm2 and 40.84 mm2 for the area of both notches. This would mean that the notches have a projected area of between 0.25% and 12.8% of the total projected area of the block. Kajikawa does not expressly disclose a value of 3% to 16%; however, it would have been obvious to a person of ordinary skill in the art to configure the ratio of an area of the notch portions to an area of the road contact surface within the claimed range since Kajikawa discloses the ratio of an area of the notch portions to an area of the road contact surface as between 0.25% and 12.8%, said range overlapping the claimed range.
	Regarding claim 7, Kajikawa teaches that the notch portion (Fig. 8, Ref .Num. 7) has a bottom portion formed of a surface parallel with the road contact surface of each of the plurality of blocks (Fig. 8).
Claims 1, 3-5, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Itakura (JP 2009-006870 A, with English Machine Translation provided in previous Office Action) in view of Kajikawa et al. (US Patent No. 5,031,680) and Nagase (US 2017/0015143 A1).
Regarding claim 1, Itakura teaches a pneumatic tire (Para. [0005]), a tread potion extending in a tire circumferential direction and having an annular shape (Para. [0007]) and a pair of sidewall portions and bead portions arranged inward of the sidewall portions, which are fundamental components of a tire. Itakura also shows that the tread portion comprises a plurality of longitudinal grooves extending in a tire circumferential direction (Fig. 1, Ref. Num. 12), a plurality of lateral grooves extending in a tire lateral direction (Fig. 1, Ref. Num. 13), a plurality of blocks defined by the plurality of longitudinal grooves and the plurality of lateral grooves (Fig. 1, Ref. Num. 14), only two notch portions (Fig. 3a, Ref. Num. 25s, 25p, 25q) per block are formed in portions of a freely-selected pair of blocks (Fig. 1, Ref. Num. 14) adjacent to each other across a longitudinal groove (Fig. 1, Ref. Num.12), the portions facing a longitudinal groove, the notch portions (Fig. 3a, Ref. Num. 25s, 25p, 25q) face each other across the longitudinal grooves (Fig. 1, the chamfered portions facing each other on the side of the block), and the notch portion has a notch width and a notch depth (Fig. 3a, Ref. Num. 25s, 25p, 25q) larger on a center side in an extension direction of the longitudinal groove (Fig. 3a, Ref. Num. 25s) than on an outer side in the extension direction of the longitudinal groove. However, Itakura does not teach each of the blocks having a combined groove of a shallow groove and a sipe.
In an analogous art, Kajikawa teaches that each of the plurality of blocks has a sipe (Fig. 11, Solid Line; Col. 5, lines 15-20) extending in tire lateral direction and that the sipe communicates with the notch portion (Fig. 11, Ref. Num. 7). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify Itakura with Kajikawa in order to have a lateral sipe communicating with the notch portion. This modification will enhance the performance on snow and ice (Kajikawa; Col. 5, Lines 10-14) However, neither Itakura nor Kajikawa teaches that the sipe is a part of a combined groove where the sipe is formed in the bottom of a shallow groove.
 In an analogous art, Nagase teaches forming sipes (Fig. 1, Ref. Num. 10, 11) with a wide opening (shallow groove) on the tread surface (Fig. 4, Ref. Num. 14) that has a depth (Fig.4, Ref. Num. D5) of 0.5 mm to 2.0 mm (Para. [0045]) while the sipe is formed in the bottom of the wide opening (Fig. 4, Ref. Num. 13) and has a width (Fig. 4, Ref. Num. W4) of less than 1 mm (Para. [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Itakura and Kajikawa with Nagase in order to form a wide opening (shallow groove) on the top of the sipe. This modification will improve drainage performance on wet surfaces (Nagase; Para. [0045]).
Regarding claim 3, Itakura does not teach that the notch width of the notch portion falls within a range of 10% to 25% of a tire lateral direction length of each block.
In an analogous art, Kajikawa teaches that a notch width (Fig. 1, Ref. Num. gW) is between 5% and 50% (Col. 4, lines 1-3) of the tire lateral direction length of each of the plurality of blocks (Fig. 1, Ref. Num. BW). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify Itakura with Kajikawa in order to have the notch width set to be between 5% and 50% of the tire lateral direction length of the block. This modification will increase the snow scraping effect while keeping the pattern noise down (Kajikawa; Col. 4, lines 24-29). Kajikawa does not expressly disclose a value of 10% to 25%; however, it would have been obvious to a person of ordinary skill in the art to configure the notch width as a percentage of the block width within the claimed range since Kajikawa discloses the notch width as a percentage of the block width as between 5% and 50% (Col. 4, lines 1-3), said range completely encompassing the claimed range.
Regarding claims 4 and 9, Itakura teaches that the portion of the notch with the largest notch depth (Fig. 2a, Ref. Num. h) is greater than 33% (Para. [0008]) of the maximum groove depth of the longitudinal groove from the bottom of the longitudinal groove (Fig. 2a, Ref. Num. H). Itakura does not expressly disclose a value of greater than 35%; however, it would have been obvious to a person of ordinary skill in the art to configure the position of the largest notch depth from the bottom of the groove within the claimed range since Itakura discloses the position of the largest notch depth from the bottom of the groove as greater than 33% (Para. [0008])), said range overlapping the claimed range.
Regarding claims 5 and 10, Itakura does not teach that the projected area of the notches between 3% and 16% of the projected area of the block.
In an analogous art, Kajikawa teaches the block length and block width of the blocks (Table 1). Using 24.2 mm as the block length and 13.2 mm as the block width, you will find that the total area of the block is 319.44 mm2. You will find that each notch has width (gL) of 5% to 25% (Col. 4, Lines 5-9) of the block length which would be between 1.21 mm and 6.05 mm and that each notch as a length (gW) of 5% to 50% of the block width (Col. 4, Lines 1-4) which would be between 0.66 mm and 6.75 mm. This would make the area of each triangular notch between 0.399 mm2 and 20.42 mm2, or between 0.798 mm2 and 40.84 mm2 for the area of both notches. This would mean that the notches have a projected area of between 0.25% and 12.8% of the total projected area of the block. Kajikawa does not expressly disclose a value of 3% to 16%; however, it would have been obvious to a person of ordinary skill in the art to configure the ratio of an area of the notch portions to an area of the road contact surface within the claimed range since Kajikawa discloses the ratio of an area of the notch portions to an area of the road contact surface as between 0.25% and 12.8%, said range overlapping the claimed range.
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify Itakura with Kajikawa in order to have the projected area of the notches as a percentage of the projected area of the block to be 4.49%. This modification will improve the tire snow and ice performance while keep the noise low (Kajikawa; Col. 7, Lines 49-57).
Claims 1, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Minoli et al. (US 2013/0263988 A1) in view of Itakura (JP 2009-006870 A) in view of Kajikawa et al. (US Patent No. 5,031,680) and Nagase (US 2017/0015143 A1).
Regarding claim 1, Minoli teaches a tire (Para. [0052]), a tread potion extending in a tire circumferential direction and having an annular shape (Fig. 1, Ref. Num. 1]) and a pair of sidewall portions (Fig. 5, Ref. Num. 111) and bead portions (Fig. 5, Ref. Num. 104) arranged inward of the sidewall portions. Minoli also shows that the tread portion comprises a plurality of longitudinal grooves extending in a tire circumferential direction (Fig. 2, Ref. Num. 205, 206, 207), a plurality of lateral grooves extending in a tire lateral direction (Fig. 2, Ref. Num. 208-211), a plurality of blocks defined by the plurality of longitudinal grooves and the plurality of lateral grooves (Fig. 2, Ref. Num. 201-204) as well as pairs of freely selected blocks (Fig. 2, adjacent blocks 201 and 202) . However, Minoli does not teach notch portions on the blocks.
In an analogous art, Itakura teaches a pneumatic tire (Para. [0005]) comprising a tread portion with a plurality of blocks (Fig. 1, Ref. Num. 14) where each block comprises two notch portions (Fig. 3a, Ref. Num. 25s) where the notch portion has a notch width and a notch depth (Fig. 3a, Ref. Num. 25s, 25p, 25q) larger on a center side in an extension direction of the longitudinal groove (Fig. 3a, Ref. Num. 25s) than on an outer side in the extension direction of the longitudinal groove. Since theses notches extend the entire circumferential length of the block, notches on adjacent blocks will face each other when put on to the tread blocks of Minoli.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Minoli with Itakura in order to add notches on the axial edges of the blocks. This modification will improve the rain groove wander effect while securing steering stability (Itakura; Para. [0006]). However, modified Minoli does not teach each of the blocks having a combined groove of a shallow groove and a sipe.
In an analogous art, Kajikawa teaches that each of the plurality of blocks has a sipe (Fig. 11, Solid Line; Col. 5, lines 15-20) extending in tire lateral direction and that the sipe communicates with the notch portion (Fig. 11, Ref. Num. 7). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the modified Minoli with Kajikawa in order to have a lateral sipe communicating with the notch portion. This modification will enhance the performance on snow and ice (Kajikawa; Col. 5, Lines 10-14) However, the modified Minoli does not teach that the sipe is a part of a combined groove where the sipe is formed in the bottom of a shallow groove.
 In an analogous art, Nagase teaches forming sipes (Fig. 1, Ref. Num. 10, 11) with a wide opening (shallow groove) on the tread surface (Fig. 4, Ref. Num. 14) that has a depth (Fig.4, Ref. Num. D5) of 0.5 mm to 2.0 mm (Para. [0045]) while the sipe is formed in the bottom of the wide opening (Fig. 4, Ref. Num. 13) and has a width (Fig. 4, Ref. Num. W4) of less than 1 mm (Para. [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the modified Minoli with Nagase in order to form a wide opening (shallow groove) on the top of the sipe. This modification will improve drainage performance on wet surfaces (Nagase; Para. [0045]).
Regarding claim 13, Minoli teaches that the blocks of the freely selected pair of blocks (Fig. 2, Ref. Num. 201, 202) have a shape that is different from one another.
Regarding claim 14, Minoli teaches that all of the longitudinal grooves (Fig. 2, Ref. Num. 205-207) are inclined with respect to the tire circumferential direction.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Itakura (JP 2009-006870 A) in view of Kajikawa et al. (US Patent No. 5,031,680) and Nagase (US 2017/0015143 A1) as applied to claim 1 above, and further in view of Ichiyanagi (JP 2015-134578 A, with English Machine Translation provided in previous Office Action).
Regarding claim 6, Itakura in view of Kajikawa and Nagase does not teach that the notch length falls in a range of 40% to 75% of a tire circumferential direction length of the block.
In an analogous art, Ichiyanagi teaches that the notch length (Fig. 4, Ref. Num. L1) is between 30% and 70% (Para. [0027]) of the tire circumferential direction length of the block (Fig. 4, Ref. Num. L2) provided with the notch portion.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Itakura, Kajikawa, and Nagase with Ichiyanagi in order to have the length of the notch be between 30% and 70% of the length of the block. This modification will suppress a decrease in grip performance while maintaining the rigidity of the block (Ichiyanagi; Para. [0027]). Itakura in view of Kajikawa, Nagase, and Ichiyanagi does not expressly disclose a value of 40% to 75%; however, it would have been obvious to a person of ordinary skill in the art to configure the notch length within the claimed range since Itakura in view of Kajikawa, Nagase, and Ichiyanagi discloses the notch length as between 30% and 70% of the tire circumferential length of the block (Ichiyanagi; Para. [0027]), said range overlapping the claimed range.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Itakura (JP 2009-006870 A) in view of Kajikawa et al. (US Patent No. 5,031,680) and Nagase (US 2017/0015143 A1) as applied to claim 10 above, and further in view of Ichiyanagi (JP 2015-134578 A).
Regarding claim 11, Itakura in view of Kajikawa and Nagase does not teach that the notch length falls in a range of 40% to 75% of a tire circumferential direction length of the block.
In an analogous art, Ichiyanagi teaches that the notch length (Fig. 4, Ref. Num. L1) is between 30% and 70% (Para. [0027]) of the tire circumferential direction length of the block (Fig. 4, Ref. Num. L2) provided with the notch portion.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Itakura, Kajikawa, and Nagase with Ichiyanagi in order to have the length of the notch be between 30% and 70% of the length of the block. This modification will suppress a decrease in grip performance while maintaining the rigidity of the block (Ichiyanagi; Para. [0027]). Itakura in view of Kajikawa, Nagase, and Ichiyanagi does not expressly disclose a value of 40% to 75%; however, it would have been obvious to a person of ordinary skill in the art to configure the notch length within the claimed range since Itakura in view of Kajikawa, Nagase, and Ichiyanagi discloses the notch length as between 30% and 70% of the tire circumferential length of the block (Ichiyanagi; Para. [0027]), said range overlapping the claimed range.
Regarding claim 12, Itakura does not teach that the notch portion has a bottom portion formed of a surface parallel with the road contact surface.
In an analogous art, Kajikawa teaches that the notch portion (Fig. 8, Ref .Num. 7) has a bottom portion formed of a surface parallel with the road contact surface of each of the plurality of blocks (Fig. 8).
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify Itakura with Kajikawa in order to have the bottom of the notch be formed parallel with the road contact surface. This modification will increase the snow scraping effect while preventing the wear resistance from being reduced (Kajikawa; Col. 4, Lines 40-45).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tanabe et al. (US Patent No. 6,408,911 B1) in view of Itakura (JP 2009-006870 A) and Nagase (US 2017/0015143 A1).
Regarding claim 1, Tanabe teaches a pneumatic tire (Col. 11, Line 11), a tread potion extending in a tire circumferential direction and having an annular shape (Col. 11, Lines 16-17) and a pair of sidewall portions (Col. 11, Lines 16-17) and bead portions (Col. 20, Lines 61-63) arranged inward of the sidewall portions. Tanabe also shows that the tread portion comprises a plurality of longitudinal grooves extending in a tire circumferential direction (Fig. 1, Ref. Num. 2), a plurality of lateral grooves extending in a tire lateral direction (Fig. 1, Ref. Num. 3), a plurality of blocks defined by the plurality of longitudinal grooves and the plurality of lateral grooves (Fig. 1, Ref. Num. 4) that make up pairs of freely selected adjacent blocks. Tanabe also teaches that each block contains a sipe (Fig. 2, Ref. Num. 51) that is a branched sipe containing three end portions where one end portion opens to the edge of the block and two end portions terminate within the block. However, Tanabe does not teach notch portions on the blocks.
In an analogous art, Itakura teaches a pneumatic tire (Para. [0005]) comprising a tread portion with a plurality of blocks (Fig. 1, Ref. Num. 14) where each block comprises two notch portions (Fig. 3a, Ref. Num. 25s) where the notch portion has a notch width and a notch depth (Fig. 3a, Ref. Num. 25s, 25p, 25q) larger on a center side in an extension direction of the longitudinal groove (Fig. 3a, Ref. Num. 25s) than on an outer side in the extension direction of the longitudinal groove. Since theses notches extend the entire circumferential length of the block, notches on adjacent blocks will face each other when put on to the tread blocks of Tanabe and the sipe will communicate with the notches.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Tanabe with Itakura in order to add notches on the axial edges of the blocks. This modification will improve the rain groove wander effect while securing steering stability (Itakura; Para. [0006]). However, modified Tanabe does not teach each of the blocks having a combined groove of a shallow groove and a sipe.
In an analogous art, Nagase teaches forming sipes (Fig. 1, Ref. Num. 10, 11) with a wide opening (shallow groove) on the tread surface (Fig. 4, Ref. Num. 14) that has a depth (Fig.4, Ref. Num. D5) of 0.5 mm to 2.0 mm (Para. [0045]) while the sipe is formed in the bottom of the wide opening (Fig. 4, Ref. Num. 13) and has a width (Fig. 4, Ref. Num. W4) of less than 1 mm (Para. [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the modified Tanabe with Nagase in order to form a wide opening (shallow groove) on the top of the sipe. This modification will improve drainage performance on wet surfaces (Nagase; Para. [0045]). When all the sipes are formed as combined grooves, only the combined grooves will communicate with the notches.
Response to Arguments
Applicant's arguments filed 07/15/2022 with respect to claim 1 have been fully considered but they are not persuasive. 
Applicant argues that Kajikawa has multiple notches on each side of the block and the claims have been amended to include at most two notches. The examiner notes that while the figure does show six notches on each block, this is merely a preferred embodiment as Kajikawa teaches that the blocks can have between 1 and 6 notches (Col. 3, Lines 58-60).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J WEILER whose telephone number is (571)272-2664. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.J.W./Examiner, Art Unit 1749                                                                                                                                                                                                        


/KATELYN W SMITH/Supervisory Patent Examiner, Art Unit 1749